Citation Nr: 1202448	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-14 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for defective right hip replacement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel






INTRODUCTION

The Veteran had active military service from March 1942 to January 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board observes that this case was remanded by the Board in September 2009.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to achieve further development of the claim, namely to obtain additional VA treatment records.  This was successfully accomplished.  The Board later, in August 2011, referred the Veteran's case to the Chief of Staff of a VA Medical Center so that an expert medical opinion could be provided.  The requested opinion was received in September 2011.  The Veteran and his representative were provided a copy of the opinion and given an opportunity to review the opinion and submit evidence in response.  Therefore, the Board determines that compliance has now occurred with the Board's orders in the remand, as well pertaining to the sought after VHA medical opinion, and that the Board may now proceed with adjudication of the claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have additional right hip disability which is due to VA treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional right hip disability as the result of VA treatment have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans claims (Court) held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.

VCAA notice must be provided before the initial unfavorable AOJ decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the appellant was provided with a VCAA notification letter in January 2008, prior to the initial unfavorable RO decision issued in August 2008.  The Board observes that the pre-adjudicatory VCAA notice informed the Veteran of the evidence necessary to establish entitlement to benefits under 38 U.S.C.A. § 1151, of how VA would assist in developing the claim, and his and VA's obligations in providing such evidence for consideration.  Here, the Veteran has not been provided notice of the type of evidence necessary to establish a disability rating or effective date.  Despite this failure the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  In this regard, the preponderance of the evidence is against the appellant's claim, and any questions as to what would be an appropriate disability rating and effective date to be assigned are moot.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Therefore, the Board determines that the Veteran was provided with all necessary VCAA notice prior to the initial adjudication of the claim. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and obtaining a VA opinion.  The Veteran's service treatment records and post service VA treatment records (including surgical and X-ray records) were reviewed by both the RO and the Board in connection with adjudication of the claim.  Additionally, an opinion from an orthopedist with the VHA was supplied to the Board. 

With regard to the VA opinion, the Board notes that once VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In September 2011 a Veterans Health Administration (VHA) specialist reviewed the claims file and noted relevant documents in post-service treatment evidence prior to offering negative opinions in response to the questions posed.  The Board observes that the opinions provided were supported by a rationale based on all the available evidence.  There is nothing to suggest that the specialist's opinion is not sufficiently based on the facts of the case or that he reached an arbitrary conclusion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the appellant in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

Analysis

Initially, the Board notes that 38 U.S.C.A. § 1151 was amended by Pub. L. No. 104-204.  As the Veteran's claim was received well after October 1997, this claim must be decided under the current, post-October 1, 1997 version of 38 U.S.C.A. § 1151, as enacted in Public Law No. 104-204.  Under the applicable law, when a veteran suffers additional disability as the result of VA surgical treatment, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).  

For claims filed on or after October 1, 1997, the appellant must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151 (West 2002).

The Veteran contends that benefits are warranted for a right hip disorder under the provisions of 38 U.S.C.A. § 1151, due to negligent treatment at a VA Medical Center (VAMC).  Specifically, the Veteran asserts that a right hip replacement procedure at the Wade Park VAMC in 1998 was defective, which became apparent when his hip failed in January 2005.

The Veteran underwent a right total hip arthroplasty on July 24, 1998, after undergoing conservative treatment for osteoarthritis of the right hip.  Records indicate the Veteran signed a consent form following an explanation of the risks and benefits of the procedure.  Following the procedure, the hip was felt be well-located clinically, and the Veteran was transferred to the Post-Anesthesia Care Unit in stable condition.  

On September 18, 1998, the Veteran underwent an attempted closed reduction of the right total hip arthroplasty due to dislocation.  During this procedure, it was assumed that there was soft tissue in the cup preventing replacement.  The procedure was then abandoned.

On September 22, 1998, the Veteran again underwent an attempted closed reduction of the right dislocated total hip arthroplasty, as well as an open reduction and revision of the acetabular component of the right hip.  At the end of the procedure, the final reduction was found to be quite stable in flexion, as well as internal rotation, external rotation, abduction and extension with internal rotation.  Leg length was also found to be equal.  

A radiological report dated October 5, 1998, notes the Veteran's right hip was still dislocated.  However, a radiological report dated October 7, 1998, notes no dislocation was identified.  On October 30, 1998, a radiological report noted a new right hip arthroplasty without interval changes of hip prosthetic device and bony structures.  Finally, a December 4, 1998, radiological report notes a stable right total hip prosthesis, and an April 23, 1999, report notes no evidence of loosening or subluxation of the Veteran's right hip arthroplasty.

The Veteran reported that he began to experience right hip pain on movement in May 2005.  See, e.g., January 2006 Emergency Department Note.  VA treatment records indicate such right hip pain has its etiology in his degenerative lumbar spine disease.  See, e.g., June 2006 Pain Management Note.  However, the Veteran asserts that he suffers from an additional hip disability due to VA negligence with respect to the July 1998 right total hip arthroplasty.  

As noted, a VA physician provided a VHA expert medical opinion in September 2011, concerning the instant claim.  Review of the opinion, entitled "Memorandum for Veterans Law Judge," shows that the reviewing physician indicated that he was a board certified orthopedist.  He indicated that he had reviewed medical records pertaining to treatment afforded the Veteran dated both before and after the right hip arthroplasty performed in July 1998.  The physician noted that the Veteran had been getting medical treatment from VA facilities since at least July 1989.  He observed that the Veteran was an 89 year old male complaining of right hip/buttock pain, which he attributed to negligence associated with his right hip replacement surgery.  The Veteran was noted to have a significant history of cervical spine radiculopathy that led to C7-T1 fusion with iliac crest grafting in 1989 at the Cleveland VA medical facility.  

The orthopedist noted that the Veteran first had his hip replaced due to arthritis on July 24, 1998.  This procedure included a standard posterolateral approach, where a stand cemented femoral with a 28 millimeter (mm.) head and a press fit acetabular cup secured with one additional screw.  The Veteran appeared stable in the operating room and there were no signs of impingement.  Two post-operative X-rays performed in the recovery room showed dislocation, and 13 minutes later, a congruent reduction.  The Veteran received physical therapy post-operatively and a one-time dose of radiation therapy as prophylaxis for heterotrophic ossification.  

The reviewing orthopedist added that the Veteran's postoperative course was complicated by a deep vein thrombosis/blood clot in his thigh.  A week of short term rehabilitation followed after which the Veteran was sent home.  A X-ray dated September 17, 1998, showed that the hip replacement was dislocated.  The Veteran was admitted, and the following day the Veteran was taken to the operating room for attempted reduction.  The procedure was unsuccessful, felt to be due to interposed scar tissue.  On September 22, 1998, the Veteran was again taken to the operating room for open reduction and revision of the acetabular cup.  The orthopedist noted that intra-operatively soft tissue interposition was noted to be preventing reduction.  After the soft tissue was removed, the hip was reduced and felt to be reasonably stable.  He added that since the acetabular component was in excess anteversion, the surgeon felt that revising the cup was still appropriate.  A new cup was inserted in less anteversion and the neck length was increased by three mm.  The hip was noted to then be stable at the conclusion of the procedure.  The Veteran was then treated post-operatively with an abduction brace.  

The reviewing orthopedist went on to note that the Veteran's recovery from this surgery was uneventful.  Multiple radiographs taken over the following months revealed no dislocation or loosening.  There were no right hip-related complaints for nearly seven years.  The reviewer did observe that the Veteran was involved in a motor vehicle accident in 2001 when he complained of right hip and knee pain, but X-rays were noted to be unchanged at that time.  

It was also observed that in May 2005 the Veteran reported a pop in his hip with accompanying pain.  He also complained of pain in his buttock and pelvic brim, and reported difficulty walking upright.  X-rays of the right hip remained unchanged, but with lack of improvement the Veteran was referred to orthopedics following an emergency room visit.  He was seen by orthopedic surgery on February 14, 2006, at which time the provider commented that the hip replacement looked well-fixed and had no chance of being the source of pain.  Lumbar spine X-ray studies at that time showed significant degenerative changes and collapse at the L5-S1 level consistent with degenerative disc disease.  The Veteran at that time was diagnosed as having lumbar radicular pain, which led to his being referred to neurology for nerve testing.  The Veteran did not tolerate this and the results were found not to be useful.  The Veteran also was referred for a pain clinic visit, where in June 2006 it was reported that his hip pain was from his spine.  The Veteran received an electrical stimulator (TENS) unit which provided remarkable relief when applied to his lumbar spine area.  A final visit with orthopedics in January 2007, noted the reviewing physician, showed that it was restated that the Veteran's pain was from his back and no problems with pain could be related to the hip replacement.  Review of this medical record, dated January 10, 2007, showed that following examination of the Veteran the examining resident commented that "I do think the bulk of his symptoms are coming from his low back.  There are no signs of loosening of hardware failure on any of his plain films, which appear to be stable from previous issues."  

As part of the August 2011 VHA medical opinion request, the orthopedist was asked to review the claims file, in particular the VA medical records pertaining to the July and September 1998 procedures and the issue an opinion addressing the following questions:

1)  Does the Veteran have an additional disability due to the right total hip arthroplasty performed in July 1998, or any subsequent procedure?  And if so, did this treatment proximately cause or increase the severity of the residuals of the Veteran's right hip condition?

2)  If it is found that the Veteran has an additional disability due to the treatment received at a VA facility, also offer an opinion as to whether it is more likely than not (greater than a 50 percent probability), less likely than not (less than a 50 percent probability), or as likely as not (50 percent probability) that the proximate cause of the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment?

3)  If it is found that the veteran has an additional disability due to treatment at a VA facility, also offer an opinion as to whether it is more likely than not (greater than a 50 percent probability), less likely than not (less than a 50 percent probability), or as likely as not (50 percent probability) that the proximate cause of the additional disability was due to an event not reasonably foreseeable.




In addressing the posed medical questions, the reviewing orthopedist commented that:

      In my opinion, based on a record review, this veteran has low back pain, which can typically extend into the buttock area and be mistaken for hip joint pain.  While it is unfortunate that he had the dislocation and blood clot after his initial surgery, the problem was fixed by changing the position of the acetabular cup and neither would cause long term problems with the hip.  There is no indication of misdiagnosis or negligence in his treatment.  Dislocation is a possible complication of hip replacement surgery that he was advised of before the surgery.  The fact it happened would not likely cause pain, especially 7 years later.  Spine problems in this veteran would not be unexpected considering his prior history of cervical spine surgery.

      In answer to the questions posed in the claims file, 1) the veteran does not have additional disability from his hip replacement surgery or subsequent surgeries.  His pain is likely to be unrelated and from his lumbar spine; 2) there is no suggestion of carelessness, negligence, lack of skill, error in judgment or fault on VA's part in furnishing medical treatment; and question 3) is not applicable since I do not feel there is additional disability due to treatment at a VA facility.  In conclusion, I feel this patient has lumbar spine problems causing pain and he had a reasonably good outcome from his hip replacement surgery.

As previously mentioned, the Veteran essentially argues that right hip replacement surgery accomplished at the Wade Park VAMC in 1998 was defective, which became apparent when his hip failed in January 2005.  This he added resulted in right hip-related symptoms, to include pain.  While the Board has considered the Veteran's arguments, and notes that he is competent to report symptomatology and when it occurred, it finds that the question of whether he has additional disability in which the proximate cause was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgery; or due to an event not reasonably foreseeable is a complex medical issue that is beyond the realm of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

Having carefully considered the evidence pertaining to the Veteran's claim, the Board concludes that the legal requirements are not met for compensation under 38 U.S.C.A. § 1151.  Simply put, the greater weight of probative evidence is against finding that he suffered additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the residuals were not reasonably foreseeable. 

As discussed, a VA orthopedist has concluded that the Veteran did not have additional disability from his hip replacement surgery or subsequent surgeries.  He added that the pain was likely unrelated and a result of lumbar spine pathology, essentially adding that there was no suggestion of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgery; or due to an event not reasonably foreseeable.  The VA board certified orthopedic surgeon provided a reasoned opinion, based on complete review of the record.  In assigning high probative value to this opinion, the Board notes that the examiner had the claims file for review and specifically discussed evidence contained in the claims file.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.  The Veteran has produced no competent evidence to counter the physician's September 2011 opinion.

Again, the Board has considered the Veteran's own lay assertions.  Certainly, he is competent to report the onset of symptoms such as pain following his surgery, and, to this extent, his assertion is entitled to probative weight.  He is able to say that he has pain in his hip but as the above analysis indicates identifying the cause of that pain is not so simple that a lay person is capable of ascertaining the etiology.  As noted, the question of whether he has additional disability related to VA treatment in which the proximate cause was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgery; or due to an event not reasonably foreseeable is a complex medical issue that is beyond the realm of a layman's competence.  Thus, the Board ultimately places far more probative weight on the findings and conclusions of the competent VA health care provider recited above. 

For these reasons, the Board concludes that compensation under 38 U.S.C.A. § 1151 for additional disability resulting from defective right hip replacement is not warranted.  Accordingly, the claim is denied. 


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for defective right hip replacement is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


